DETAILED ACTION
This Notice of Allowability is in response to interview on 02/18/2021. Claims 1, 11 and 21 have been amended. Claims 2-3, 5-6, 12-13, 15-16, 22-23 and 25-26 have been canceled. Claims 1, 4, 7-11, 14, 17-21, 24 and 27-30 are pending of which claims 1, 11 and 21 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of the following U.S. Provisional Application Nos.: 62/681,279, filed on 06 June 2018; 62/737,558, filed on 27 September 2018; and 62/817,943 filed on 13 March 2019.

Response to Arguments
Rejections have been withdrawn in view of amended claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexa Marie J. Derkasch (Reg. No. 77,041) on 02/18/2021.
The application has been amended as follows:
Please AMENDING CLAIMS AS THE FOLLOWING:
1.	(Currently amended) A computer-implemented method, executed on a computing device, comprising: 
establishing connectivity with a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, Domain Name Server systems, antivirus systems, operating systems; 
receiving a unified query concerning the plurality of security-relevant subsystems; 
parsing the unified query to define a plurality of queries for at least a portion of each of the security-relevant subsystems; 
executing the plurality of queries on the respective security-relevant subsystems; 

processing the plurality of security-relevant information sets using artificial learning / machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets, wherein processing the plurality of security-relevant information sets using artificial learning / machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets includes: 
utilizing a decision tree based, at least in part, upon one or more previously-acquired security-relevant information sets; and 
defining an initial probabilistic model based upon, at least in part: 
the plurality of security-relevant information sets, and 
one or more user-specified probabilistic model variables; 
combining the plurality of security-relevant information sets to form an aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified, wherein combining the plurality of security-relevant information sets to form the aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified includes homogenizing the plurality of security-relevant information sets to form the aggregated security-relevant information set;
enabling third-party access to the aggregated security-relevant information set; and 


11.	(Currently amended) A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
establishing connectivity with a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, Domain Name Server systems, antivirus systems, operating systems; 
receiving a unified query concerning the plurality of security-relevant subsystems; 
parsing the unified query to define a plurality of queries for at least a portion of each of the security-relevant subsystems; 
executing the plurality of queries on the respective security-relevant subsystems; 
obtaining at least one security-relevant information set from each of the plurality of security-relevant subsystems, based upon, at least in part, the plurality of queries, thus defining a plurality of security-relevant information sets; 
processing the plurality of security-relevant information sets using artificial learning / machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets, wherein processing the plurality of security-
utilizing a decision tree based, at least in part, upon one or more previously-acquired security-relevant information sets; and 
defining an initial probabilistic model based upon, at least in part: 
the plurality of security-relevant information sets, and 
one or more user-specified probabilistic model variables; 
combining the plurality of security-relevant information sets to form an aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified, wherein combining the plurality of security-relevant information sets to form the aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified includes homogenizing the plurality of security-relevant information sets to form the aggregated security-relevant information set; 
enabling third-party access to the aggregated security-relevant information set; and 
generating a security profile based, at least in part, upon the aggregated security-relevant information set for the computing platform.

21.	(Currently amended) A computing system including a processor and memory configured to perform operations comprising: 
establishing connectivity with a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more 
receiving a unified query concerning the plurality of security-relevant subsystems; 
parsing the unified query to define a plurality of queries for at least a portion of each of the security-relevant subsystems; 
executing the plurality of queries on the respective security-relevant subsystems; 
obtaining at least one security-relevant information set from each of the plurality of security-relevant subsystems, based upon, at least in part, the plurality of queries, thus defining a plurality of security-relevant information sets;
processing the plurality of security-relevant information sets using artificial learning / machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets, wherein processing the plurality of security-relevant information sets using artificial learning / machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets includes: 
utilizing a decision tree based, at least in part, upon one or more previously-acquired security-relevant information sets; and 
defining an initial probabilistic model based upon, at least in part: 
the plurality of security-relevant information sets, and 
one or more user-specified probabilistic model variables; 
combining the plurality of security-relevant information sets to form an aggregated security-relevant information set for the computing platform based, at least , wherein combining the plurality of security-relevant information sets to form the aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified includes homogenizing the plurality of security-relevant information sets to form the aggregated security-relevant information set;  
enabling third-party access to the aggregated security-relevant information set; and 
generating a security profile based, at least in part, upon the aggregated security-relevant information set for the computing platform.

Allowable Subject Matter
Claims 1, 4, 7-11, 14, 17-21, 24 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Navas (US 2010/0125574), Murphy et al. (US 2017/0006058) and Vigoda et al. (US 2018/0129978).
Navas teaches a system for stream sharing for event data within an enterprise network. Enterprise system receives queries, which may each be broken down into query components. The enterprise system identifies query components that are related to identical event information from a data source of the enterprise. The enterprise system sends a single query to the data source for the event information, receives the response, and sends the response to the query sources.
Murphy et al. teaches a computing system for importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions. 
Vigoda et al. teaches machine learning data analysis system. The system is for receiving user content for analysis. Key content included within the user content is identified. Surplus content included within the user content is identified.
Navas, Murphy et al. and Vigoda et al. fail to disclose or suggest limitation “processing the plurality of security-relevant information sets using artificial learning/machine learning to identify one or more commonalities amongst the plurality of security-relevant information sets includes: utilizing a decision tree based, at least in part, upon one or more previously-acquired security-relevant information sets; and defining an initial probabilistic model based upon, at least in part: the plurality of security-relevant information sets, and one or more user-specified probabilistic model variables; combining the plurality of security-relevant information sets to form an aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified, wherein combining the plurality of security-relevant information sets to form the aggregated security-relevant information set for the computing platform based, at least in part, upon the one or more commonalities identified includes homogenizing the plurality of security-relevant information sets to form the aggregated security-relevant information set; enabling third-party access to the aggregated security-relevant information set; and generating a security profile based, at least in part, upon the aggregated security-relevant information 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6742128 B1; Threat Assessment Orchestrator System And Method
A system, method and computer program product are provided for assessing threats to a network utilizing a plurality of data sources. Initially, network data is collected from a plurality of different network data sources. Such data is then aggregated and correlated, after which it is stored. Threats to a network are then assessed utilizing the aggregated and correlated network data.

An artificial intelligence system and method are disclosed herein. The system includes a processor which implements the method, including: receiving by an input unit a first user input including a request to execute a task using at least one of the electronic device or an external device, transmitting by a wireless communication unit first data associated with the first user input to an external server, receiving a first response from the external server including information associated with at least one of the first user input and a sequence of electronic device states for performing at least a portion of the task, receiving a second user input assigning at least one of a voice command and a touch operation received by a touch screen display as the request to perform the task, and transmitting second data associated with the second user input to the external server.
US 20180129803 A1; Filesystem Action Profiling Of Containers And Security Enforcement
A system and method for securing execution of software containers using security profiles. The method includes receiving an event indicating that a container image requires profiling, wherein the container image includes resources utilized to execute a corresponding application container; generating a security profile for the container image when the event is received, wherein the generated security profile indicates at least a list of permissible filesystem actions, wherein each permissible filesystem action is an action performed with respect to at least one filesystem resource; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492